Appeal by employer and his insurance carrier, vEtna Insurance Company, from decisions and awards which charged one half of the liability to appellants for disability of claimant subsequent to August 26, 1955. Claimant suffered two accidents in the nature of hack injuries. The first was on September 18, 1954. Awards for various periods of disability were made and paid by the State Insurance Fund, which was then the employer’s carrier. On August 26, 1955, while carrying boxes about the store where she worked as a sales lady, claimant alleges she sustained a second back injury. 'The board has found, with adequate evidence to support the finding, that claimant did sustain the second accident. Appellants’ contention is that claimant sustained merely a temporary exacerbation of the pre-existing condition as a result of the accident of August 26, 1955, and that the disability as a result thereof did not exceed the waiting period and that any disability thereafter was attributable solely to the September 18, 1964 accident. This presents a question of medical fact. While there is a conflict of medical testimony there is adequate medical evidence in the record to support the board’s finding that claimant’s disability during the periods in question was attributable to both accidents. Award unanimously affirmed, with costs to the employer and the State Insurance Fund against appellants. Present— Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.